     Case 4:13-cv-01899 Document 164 Filed on 06/05/19 in TXSD Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

TRAVIS DWIGHT GREEN,                   §
             Petitioner,               §
                                       §
v.                                     § CIVIL ACTION NO. 4:13-CV-01899
                                       §      (Death Penalty Case)
LORIE DAVIS,                           §
Director, Texas Department of          §
Criminal Justice, Correctional         §
Institutions Division,                 §
                   Respondent.         §

     RESPONDENT’S NOTICE OF SUPPLEMENTAL, INTERVENING
                        AUTHORITY

       This is a federal habeas proceeding initiated by Texas death row inmate

Travis Green. See 28 U.S.C. §§ 2241, 2254. This Court held an evidentiary

hearing on two procedurally defaulted claims Green raised in his federal

habeas petition: (1) whether Green was incompetent to stand trial; and

(2) whether trial counsel was ineffective for failing to investigate and present

mitigating evidence during the punishment phase of Green’s trial. Docket

Entry (DE) 72. The parties filed post-hearing briefing laying out their

respective positions. DE 157, 158. In his post-hearing brief, Green moved this

Court to reconsider its dismissal with prejudice of his procedurally defaulted

claim that trial counsel was ineffective for failing to request a competency

hearing. DE 158 at 1, 45–46, 62. The Director filed an opposition to Green’s

motion. DE 159.
    Case 4:13-cv-01899 Document 164 Filed on 06/05/19 in TXSD Page 2 of 4



      A recently issued Fifth Circuit decision, Gonzales v. Davis, No. 18-70026,

2019 WL 2148069 (5th Cir. May 17, 2019), is pertinent to Green’s case. Like

Green, the petitioner in Gonzales raised procedurally defaulted claims that he

was incompetent to stand trial and that his trial counsel was ineffective for

failing to raise his incompetence. See Gonzales v. Davis, No. MO-12-CV-126-

DAE, 2016 WL 5859678, at *1 (W.D. Tex. Oct. 6, 2016). Despite the procedural

default, an evidentiary hearing was granted. Id. at *1–2. Following a seven-

day evidentiary hearing, the district court denied the petitioner’s claims on the

merits. See Gonzales, 2019 WL 2148069, at *3.

      The petitioner then requested a certificate of appealability (COA) from

the Fifth Circuit, which it denied. Id. In so doing, the court concluded that the

district court “erroneously granted” an evidentiary hearing on the merits of the

petitioner’s claims. Id. at *1. It also rejected the argument that the claims were

not procedurally defaulted, holding that incompetence during trial and post-

conviction proceedings did not constitute cause because incompetency “is not .

. . external to the petitioner.” Id. at *5; see id. at *5 n.4. And the Fifth Circuit

specifically rejected the district court’s conclusion that the petitioner’s

incompetent-to-stand-trial claim was not procedurally defaulted, describing

the holding as “erroneous.” Id. at *7.

      Like the petitioner in Gonzales, Green raises claims alleging that he was

incompetent to stand trial and that his trial counsel was ineffective for failing

                                         2
    Case 4:13-cv-01899 Document 164 Filed on 06/05/19 in TXSD Page 3 of 4



to raise that issue with the trial court. As the Director has explained, those

claims are procedurally defaulted. DE 157 at 20–24; DE 159 at 3–6. Given this

default, Gonzales demonstrates that evidentiary development of the merits of

Green’s claims was impermissible. Id. at *1. This includes Green’s

incompetent-to-stand-trial claim, for which the Court permitted factual

development because courts are “split” on whether such claims can be

procedurally defaulted, DE 55 at 15, as Gonzales resolves this question

adversely to Green, Gonzales, 2019 WL 2148069, at *7. Gonzales also proves

that Green’s argument, that his alleged mental incompetence during trial and

post-conviction proceedings is an “external cause” excusing default, DE 158 at

49, is incorrect. Given Gonzales, the Court should find that Green’s

competence-related claims are procedurally defaulted and that he fails to meet

an exception to this bar to merits review.

                                    CONCLUSION

      The Director respectfully brings to the attention of the Court the

intervening Gonzales decision which further demonstrates that Green is not

entitled to relief on his claims.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       JEFFREY C. MATEER
                                       First Assistant Attorney General

                                         3
    Case 4:13-cv-01899 Document 164 Filed on 06/05/19 in TXSD Page 4 of 4



                                     ADRIENNE McFARLAND
                                     Deputy Attorney General
                                     for Criminal Justice

                                     EDWARD L. MARSHALL
                                     Chief, Criminal Appeals Division

                                     s/ Jay Clendenin
                                     JAY CLENDENIN*
*Attorney-in-charge                  Assistant Attorney General
                                     Criminal Appeals Division
                                     State Bar No. 24059589
                                     Southern District No. 920324
                                     jay.clendenin@oag.texas.gov

                                     Office of the Attorney General of Texas
                                     P.O. Box 12548, Capitol Station
                                     Austin, TX 78711-2548
                                     (512) 936-1400; (512) 320-8132 fax

                                     ATTORNEYS FOR RESPONDENT

                       CERTIFICATE OF SERVICE

      I do hereby certify that on June 5, 2019, I electronically filed the
foregoing pleading with the Clerk of the Court for the U.S. District Court,
Southern District of Texas, using the electronic case-filing system of the Court.
The electronic case-filing system sent a “Notice of Electronic Filing” to the
following attorneys of record, who consented in writing to accept this Notice:

James G. Rytting                           Tivon Schardl
Hilder & Associates, P.C.                  Capital Habeas Unit
819 Lovett Boulevard                       504 Lavaca Plaza, Ste. 960
Houston, Texas 77006                       Austin, Texas 78701

                                     s/ Jay Clendenin
                                     JAY CLENDENIN
                                     Assistant Attorney General




                                       4
